Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered on or about June 12, 1998, which denied defendants-appellants’ motion for summary judgment seeking to dismiss plaintiffs legal malpractice action in its entirety, unanimously reversed, on the law, with costs, and the motion granted. The Clerk is directed to enter judgment in favor of defendants-appellants dismissing the complaint as against them.
Defendants-appellants’ motion for summary judgment should have been granted because plaintiffs assertions in opposition to summary judgment failed to raise a triable issue of material fact (Zuckerman v City of New York, 49 NY2d 557, 562). The record shows that each of plaintiffs assertions was speculative or unsubstantiated, or referred to an inconsequential legal error (see, Luniewski v Zeitlin, 188 AD2d 642, 643; Geraci v Bauman, Greene & Kunkis, 171 AD2d 454, appeal dismissed 78 NY2d 907). In any case, he failed to establish, prima facie, that his attorney was negligent, that the negligence was the proximate cause of the loss allegedly sustained, that he sustained actual damages, and that but for the alleged negligence and malpractice of his attorney, he could have achieved a better result in the underlying action (Geraci v Bauman, Greene & Kunkis, supra; Luniewski v Zeitlin, supra). Concur — Williams, J. P., Wallach, Andrias and Saxe, JJ.